Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-18-2022 has been entered.
          
STATUS OF THE CLAIMS
Claims 5, 16 and 25 have been cancelled.  Claims 1-4, 6-15, 17-24 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 15 , 17, 19, 20 -24 are rejected under 35 U.S.C. 103 as being unpatentable over  CN 102802426 (CN ‘426) or  Myllarinen et al. (WO2010/128207) and further in view of Ketchmark et al. (US 20070178213) and “Yogurt in Nutrition”, pages 1-4.  
         CN’426 discloses a method of making a low energy product containing protein, fat and carbohydrate with a lactose content (0030) of from 0-15% on a dry matter basis (0031).  The protein is used in amount of 65-95%, but this amount of protein of more than 40% protein refers to how much protein is in the protein fraction (page 4, lines 30-34, page 5, lines 7, lines 19-25).  The fat content was less than 10% and carbohydrate less than 15% DMB.  Myllarinen et al. discloses a mixture containing low fat, high protein and low carbohydrate .  The carbohydrate can be less than 15% dry matter (page 4, lines 11-16).  Lactose as claimed is the main sugar in milk products, and would therefore be less than 15%.  The mixture is optionally evaporated and or enzyme treated with lactase, heat treating or microfiltering the milk protein faction, and adding a mineral and a sweetener and or fiber, and a flavoring agent (page 4, lines 32-36, to page 5, lines 1-12).
The acidification is produced by souring either microbiologically or chemically, using starter cultures, or organic or inorganic acids (acidifying) (page 11, lines 15-26 of Myllarinen).
Claim 1 differs from the references in the particular amount of lactose content of 0.6 to 2.5% by weight of the starting material.  However, as the reference to CN’426  discloses as above amounts such as 1-15%,  as does Myllarinen, it would have been within the skill of the ordinary worker to use lower amounts if one wanted less sugar (lactose) in the product.  
	
	In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a low sugar acidified milk product, properties such as amounts of  lactose (milk sugar) in the milk  are important.  It appears that the precise ingredients as well as their proportions affect the amount of sugar which affects the sweetness or acidity of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been obvious to use less sugar to make a less sweet product, or less acid product, and to use lower amounts, since the references disclose amounts within the lower range of lactose use.  
	Claim 1 has been amended to require amounts of 2.5 to 8 weight %  of protein is found in the starting material.  When making an acidified milk product, the protein content can be adjusted to from 2.5-7% (page 14, lines 1-4, Myllarinen et al).  While the process of Myllarinen et al. uses a rather complicated process to treat the protein used in making milk products, the particular amount of protein used in the products is as above.  No patentable distinction is seen at this time in whether the protein has been treated before as in Myllarinen, or is the original protein in the milk product, which  would have also been concentrated to reach a level of 6 and 7%, absent a showing of unexpected results using untreated protein.  Since the reference does teach the claimed amount of protein to be used to make a low sugar acidified milk product, it would have been obvious to use a protein in the claimed amounts, as disclosed by Myllarinen.    
              Claim 1 has been amended to require that the acidification is carried out to a pH of about 4.5 to 4.5, or to 4.6 as in claim 17.  Myllarinen et al. discloses that in yogurt process the mixture can sour for 4 hours or until a pH of 4.3 to 4.4 was reached.  Even though this is lower than 4.5, it is seen that it would have been within the skill of the ordinary worker to acidify to whatever degree was deemed suitable to make a particular product, absent anything new or unobvious in using a pH a little higher than the reference.  In addition, Ketchmark et al.  ‘213 discloses an aerated milk composition base which was inoculated and fermented to a pH of 3.4 to 5.3 to form a yogurt base (0051).
	Claim 1 further requires that the milk product was acidified with a biological starter.  Ketchmark et al. disclosed that it was known to inoculate with a starter culture such as lactobacillus bulgaricus and other biological starters (0050).  
	Claim 1 has also been amended to require particular sugars, and that the milk product has sugars, such as sucrose and fructose which are added after acidification of the mixture.  “Yogurt  in Nutrition” discloses a French study to measure how much sugar consumers added to yogurt.  The plain yogurt was 135 grams (page 1, paragraph 3).  The reference disclosed that presweetened yogurts contained 10.2 grams of sugar ( para. 4, page 1).  As it was known yogurt is a pretty sour product, since it has a low pH, produced by biological starters as shown by Ketchmark et al., and it was known to add sugar after the product was made as shown by Yogurt in Nutrition, which includes after acidification, it would have been obvious to add sugar as in the claimed process for its known function of sweetening the product.  
Claims 2-4 require particular amounts of lactose.  As the reference to CN ’426 discloses amounts within the claimed amount, it would have been obvious to use the lower range, depending on how free the product should be of lactose, absent anything new or unexpected (OO31 and 0032 of ‘CN ‘426).  Myllarinen discloses a protein fraction having lactose content of 1.9% (page 6, lines 8-10).  Also, a milk protein fraction containing protein 7-7.9%, fat, lactose 0.077 to 0.37T  (page 8, lines 15-to 18).  It is noted that 
Claims 6-8 further require particular amounts of protein.  The protein content can be adjusted to from 2.5-7% (page 14, lines 1-4, Myllarinen).

	 The process can be used to make yogurt and fermented milk and quark as in claim 15 (Myllarinen page 14, lines 5-11).  
	 Claim 19 requires that the MRM is enzyme treated, and other treatments after acidification.  Myllarinen et al. discloses that to make soured products the enzyme treatment is performed with a cross-linking enzyme, and a lactase enzyme before souring and other processes (page 14, lines 5-11).   Myllarinen et al. discloses that to make a “set type snack", a chemical starter, GDL was added and transglutaminase to the milk mixture (Example 2).  
Claim 20 is to the product which composition has been disclosed as in claim 1.  
Claim 21 is to the composition containing sugar which is mostly sucrose, proteins, and claim 22 is to the same composition with less than 8% sugar which is mostly sucrose.  Official Notice is taken that sucrose is an extremely well known sugar, and is the Gold standard of sugars, and is also a natural sugar.  As the references disclose the use of less than 15% carbohydrates, and sugar is a carbohydrate, it would have been obvious to use a well- known sugar such as sucrose in the process and composition of the combined references.  Also, it is noted that as in claim 22, “less than 8% sugar reads on zero amounts” of sugar.  Myllarinen discloses that sweeteners can be added separately to the mixture (co. 8, lines 31-35).  Sucrose as above is the most commonly used sweetener.  Also, Yogurt in Nutrition discloses that manufacturers routinely add 10.2 grams of sugar to make a presweetend commercial product which amounts to 8% sugar in the product as claimed  (10.2 grams of sugar, divided by 125 g of commercial yogurt, , equals about  8% sugar). Therefore, it would have been obvious to use known amounts of sugar to make a low sugar acidified milk product.  
           Claim 22 has been amended to require a particular ratio of lactose to protein of 0.1 to 1.  However, the claimed amounts of proteins have been disclosed as above.  CN’426  discloses as the use of lactose in the amounts of 1-15%,  as does Myllarinen (0031),   Official Notice is taken that the enzymatic reduction of lactose in milk is well known, and it would have been within the skill of the ordinary worker to use particular amounts of lactose, absent anything new or unobvious.  Therefore, it would have been obvious to use a low amount of lactose, in a milk product since some people have a low tolerance to lactose, and to use a sweetener such as sucrose, since it is the most commonly used sugar.            Claim 22 has been amended to require that the product has a pH of from 4.5 to 4.7.    However,  Ketchmark et al.  ‘213 discloses an aerated milk composition base which was inoculated and fermented to a pH of 3.4 to 5.3 to form a yogurt base (0051).  As it was known to ferment to a pH within the claimed range, as shown by Ketchmark et al. , it would have been within the skill of the ordinary worker to choose the most beneficial range according to the required taste of the product, it would have been obvious to use a pH within the claimed range.  
          The limitations of claims 23 and 24 have been disclosed above and are obvious for those reasons.  
Claims 9 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Myllarinen et al.  or CN ‘426  as applied to claims 1-4, 6-8, 15, 17, 19, 20 -24  above, and further in view of Tikanmaki et al. (2014/0017332).
Claim 9 requires that the milk raw  material (MRM) is made of diafiltered milk protein concentrate and optionally cream .  Tikanmaki et al. discloses a milk based product and method of preparation (title).  The acidified milk protein product can be made from diafiltered milk (0035, ex. 1) .  Therefore, it would have been obvious to make a diafiltered whey protein product containing casein as shown by Tikanmaki et al. in the process of Myllarinen et al. 

	Claim 10 -12 require that the diafiltered milk protein is made of whey protein concentrate and casein protein concentrate produced from diafiltration as above.  Tikanmaki et al. discloses a whey protein (concentrate) product having a ratio of whey protein to casein of about 25:75 made using diafiltration (abstract).   	CN ‘426 discloses the use of a milk protein fraction with a protein content of from 65 to 95%, which would have had to been concentrated, since protein is only found in raw milk in amounts of about 7% or about 3.51 grams in 100 ml of raw milk.  Even though, the milk protein has not been concentrated by diafiltration, no difference is seen absent unexpected results since the amount of protein is known.  As it was known to diafiltrate protein as shown by Tikanmaki,  it would have been obvious use the diafiltered milk protein in the process of Myllarinen et al.  or CN ‘426 for the function of having a diafiltered protein concentrate.  
Claim 13, requires that the raw milk material is made of whey protein concentrate, skim milk, cream and milk minerals, and claim 14 that it is made of milk protein concentrate, water, minerals and maybe cream. Cn ‘426 disclose the use of a milk protein fraction with a protein content of from 65 to 95%, which would have had to been concentrated, since protein is only found in raw milk in amounts of about 7% or about 3.51 grams in 100 ml of raw milk.  The reference to Myllarinen does not say which type of protein is being used, but the amount of protein (page 12, lines 1-30).   The process can be used to make yogurt and fermented milk and quark both of which Official Notice is taken use whole milk or skim milk (page 14, lines 5-11).  Tikanmaki disclose a method of making whey protein product, that the acidified milk product can be supplemented with fat, protein, sugar, and cream, and skim milk (0035), and milk mineral powder which can be 0.1 lactose free (Table 1).   Therefore, it would have been obvious to use a known whey protein product with particular ingredients as shown by Tikanmaki et al. in the process of  Myllarinen et al. or CN ‘426.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Myllarinen et al. or CN ‘426 as applied to claims 1-4, 6-8, 15, 17, 19, 20 -24  above, and further in view of Pernell (2005/0019471).
 	Claim 18 further requires that the mixture is homogenized before heat treatment.  However, it is seen that it would have been within the skill or the ordinary worker to mix (homogenize) ingredients before a heat treatment, otherwise the mixture would not have been homogeneous.  Pernell discloses a process of making a dairy product additive by homogenizing or emulsifying a mixture of whey protein and cream (0008, 0010).  Certainly other ingredients could be homogenized in order to have a well- mixed composition.  Therefore, it would have been obvious to mix a composition before further treatment in order to provide a well- mixed composition in the process of the combined references.  
CITED REFERENCES
It is noted that the references to CN 102802426 (CN ‘426) or  Myllarinen et al. (WO2010/128207) are basically the same and are to the same Inventors, which is why the response to the office action only refers to the reference to Myllarinen et al. WO ‘207.
			ARGUMENTS
Applicant's arguments filed 1-18-22 have been fully considered but are moot due to the new references applied as above.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	hfh 1-25-2022